DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itkin et al., US 2009/0300019 A1 (hereinafter “Itkin”).

As per claim 1, Itkin teaches:
receiving a restricted view definition defining a view over a database table, the restricted view definition comprising one or more restrictions on use of the view (para [0012], “In one or more embodiments, the database (100) includes functionality to receive queries from a view layer (112], execute the queries, and the return the results of the query to the view layer (112). In one or more embodiments, the database (100) may be configured to receive and execute queries using a structured query language originating from a variety of software applications.”); 
generating the view over the database table based on the restricted view definition (para [0013], “In one or more embodiments, the view layer (112) provides a layer of abstraction between a user interface (114) and the database (100). More specifically, the view layer (112) may be configured to create and manage data views, where a data view includes data specified in a data view query of one or more tables in the database. Further, the view layer (112) includes functionality to enforce access control to the data within the database (100). For example, the view layer (112) may be configured to reference a stored procedure in the data view query of a data view, where the stored procedure modifies the data view query to enforce access control to the data. In one or more embodiments, the view layer (112) includes functionality to receive queries from the user interface (114], determine an entitlement predicate to use in a data view query, send the data view query to the database to be executed, receive the result of executing the data view query from the database, and present the result to the user via the user interface (114).”); 
receiving a query directed at the view (para [0012]); and
determining whether the query directed at the view is permitted based on the one or more restrictions on the use of the view (para [0014], “In one or more embodiments, the view layer (112) determines the entitlement predicate(s) to use in the data view query using an Entitlement Detail table (104). In one or more embodiments, the Entitlement Detail table (104) is populated using an entitlement engine (102). The entitlement engine (102) is configured to obtain data from the Chasing Rules table (110], the Entitleable table (108], and the Entitlement table (106) and use the aforementioned data to generate one or more entries in the Entitlement Detail table (104).”).

As per claim 2, the rejection of claim 1 is incorporated, and Itkin further teaches:
providing a result data set resulting from processing the query based on determining the query is permitted based on the one or more restrictions on the use of the restricted view (para [0020], “In one or more embodiments, the user interface (114) includes functionality to receive queries from a user, send the queries to the view, receive results from the view, and display the results of the query to the user. Those skilled in the art will appreciate that the user interface (114) may correspond to a component of a variety of software applications. In this case, each software application may include a user interface (114) for interacting with the view layer (112). Further, the view layer (112) may be configured to provide a common layer of abstraction used by all of the software applications to access the database (100).”).

As per claim 3, the rejection of claim 1 is incorporated, and Itkin further teaches:
providing an error message responsive to the query based on determining that the query is prohibited based on the one or more restrictions on the use of the restricted view (para [0040]).

As per claim 4, the rejection of claim 1 is incorporated, and Itkin further teaches:
identifying a user identifier associated with the query (paras [0012], [0013], [0014]); and identifying at least one restriction associated with the user identifier (paras [0012], [0013], [0014]).

As per claim 5, the rejection of claim 1 is incorporated, and Itkin further teaches:
the restricted view definition is provided by a first user (paras [0012], [0013], [0014]); and 
the query is provided by a second user (paras [0012], [0013], [0014]).

As per claim 6, the rejection of claim 5 is incorporated, and Itkin further teaches:
providing the view to the second user (paras [0012], [0013], [0014]).

As per claim 7, the rejection of claim 5 is incorporated, and Itkin further teaches:
wherein the restricted view definition specifies the second user as being permitted to use the view (paras [0012], [0013], [0014]).

As per claim 8, the rejection of claim 5 is incorporated, and Itkin further teaches:
wherein the restricted view definition comprises: at least one restriction associated with the second user (paras [0012], [0013], [0014]); and at least one restriction associated with a third user (paras [0012], [0013], [0014]).

As per claim 9, the rejection of claim 1 is incorporated, and Itkin further teaches:
the restricted view definition comprises a query statement (paras [0012], [0013], [0014]); and 
the generating of the view includes executing the query statement to obtain a result data set from the database table (paras [0012], [0013], [0014]).

As per claim 10, the rejection of claim 1 is incorporated, and Itkin further teaches:
wherein the one or more restrictions comprise at least one of: a limit on a number of rows accessed from the view, a limit on a number of rows produced in executing the query, a prohibition on exporting data from the view, a prohibition on joining the view with another view, a prohibition on extracting values from a particular column in the view, a prohibition on column filtering, a limit on a number of columns accessed from the view, a limit on a number of values processed from the view, a minimum data reduction factor, a requirement to include an equality filter, a limit on a range-sizer per query, and a query rate limit (para [0015], “In one or more embodiments, the Chasing Rules table (110) includes one or more chasing rules. Each chasing rule defines how to traverse tables within the database. More specifically, each chasing rule defines a source table (i.e., one of the tables in the database], a target table (i.e., another one of the tables in the database], and how to traverse the hierarchy of tables from the source table to the target table. For example, a set of chasing rules may be associated with a workflow, where the chasing rules define how to traverse the hierarchy of tables to obtain data for the workflow. In this example, the chasing rules may be based on entity relationships between tables in the database (e.g., one-to-one relationship, one-to-many relationship, many-to-many relationship, etc.], where entities in the workflow are retrieved based on the entity relationships.”).

As per claim 11, the rejection of claim 1 is incorporated, and Itkin further teaches:
wherein determining whether the query directed at the view is permitted comprises one or more of: comparing a number of rows accessed in processing the query to a first row limit; comparing a number of rows produced in executing the query to a second row limit; determining whether the query includes a command to export data from the view; determining whether the query includes a command to join the view with another view; determining whether the query includes a command to extract values from a prohibited column in the view; determining whether the query includes a column filter; comparing a number of columns accessed from the view to a first column limit; comparing a number of values processed from the view with a value limit; determining whether the query achieves a minimum data reduction factor; determining whether the query includes an equality filter; comparing a range-size of the query with a range size limit; and comparing a query rate with a query rate limit (paras [0012], [0013], [0014]).

As per claim 12, Itkin teaches:
receiving a restricted view definition defining a view over a database table, the restricted view definition comprising one or more restrictions on use of the view (para [0012]); 
generating the view over the database table based on the restricted view definition (para [0013]); 
receiving a query directed at the view (para [0012]); and 
determining whether the query directed at the view is permitted based on the one or more restrictions on the use of the view (para [0014]).

As per claim 13, the rejection of claim 12 is incorporated, and Itkin further teaches:
providing a result data set resulting from processing the query based on determining the query is permitted based on the one or more restrictions on the use of the restricted view (para [0020]).

As per claim 14, the rejection of claim 12 is incorporated, and Itkin further teaches:
providing an error message responsive to the query based on determining that the query is prohibited based on the one or more restrictions on the use of the restricted view (para [0040]).

As per claim 15, the rejection of claim 12 is incorporated, and Itkin further teaches:
identifying a user identifier associated with the query (paras [0012], [0013], [0014]); and
identifying at least one restriction associated with the user identifier (paras [0012], [0013], [0014]).

As per claim 16, the rejection of claim 12 is incorporated, and Itkin further teaches:
the restricted view definition is provided by a first user (paras [0012], [0013], [0014]); and 
the query is provided by a second user (paras [0012], [0013], [0014]).

As per claim 17, the rejection of claim 16 is incorporated, and Itkin further teaches:
providing the view to the second user (paras [0012], [0013], [0014]).

As per claim 18, the rejection of claim 16 is incorporated, and Itkin further teaches:
wherein the restricted view definition specifies the second user as being permitted to use the view (paras [0012], [0013], [0014]).

As per claim 19, the rejection of claim 12 is incorporated, and Itkin further teaches:
wherein the one or more restrictions comprise at least one of: a limit on a number of rows accessed from the view, a limit on a number of rows produced in executing the query, a prohibition on exporting data from the view, a prohibition on joining the view with another view, a prohibition on extracting values from a particular column in the view, a prohibition on column filtering, a limit on a number of columns accessed from the view, a limit on a number of values processed from the view, a minimum data reduction factor, a requirement to include an equality filter, a limit on a range-sizer per query, and a query rate limit (para [0015]).

As per claim 19, the rejection of claim 12 is incorporated, and Itkin further teaches:
wherein determining whether the query directed at the view is permitted comprises one or more of: comparing a number of rows accessed in processing the query to a first row limit; comparing a number of rows produced in executing the query to a second row limit; determining whether the query includes a command to export data from the view; determining whether the query includes a command to join the view with another view; determining whether the query includes a command to extract values from a prohibited column in the view; determining whether the query includes a column filter; comparing a number of columns accessed from the view to a first column limit; comparing a number of values processed from the view with a value limit; determining whether the query achieves a minimum data reduction factor; determining whether the query includes an equality filter; comparing a range-size of the query with a range size limit; and comparing a query rate with a query rate limit (paras [0012], [0013], [0014]).

As per claim 21, Itkin teaches:
receiving a restricted view definition defining a view over a database table, the restricted view definition comprising one or more restrictions on use of the view (para [0012]); 
generating the view over the database table based on the restricted view definition; receiving a query directed at the view (para [0013]); and 
determining whether the query directed at the view is permitted based on the one or more restrictions on the use of the view (para [0014]).

As per claim 22, the rejection of claim 21 is incorporated, and Itkin further teaches:
providing a result data set resulting from processing the query based on determining the query is permitted based on the one or more restrictions on the use of the restricted view (para [0020]).

As per claim 23, the rejection of claim 21 is incorporated, and Itkin further teaches:
providing an error message responsive to the query based on determining that the query is prohibited based on the one or more restrictions on the use of the restricted view (para [0040]).

As per claim 24, the rejection of claim 21 is incorporated, and Itkin further teaches:
identifying a user identifier associated with the query (paras [0012], [0013], [0014]); and 
identifying at least one restriction associated with the user identifier (paras [0012], [0013], [0014]).

As per claim 25, the rejection of claim 21 is incorporated, and Itkin further teaches:
the restricted view definition is provided by a first user; and the query is provided by a second user (paras [0012], [0013], [0014]).

As per claim 26, the rejection of claim 25 is incorporated, and Itkin further teaches:
providing the view to the second user (paras [0012], [0013], [0014]).

As per claim 27, the rejection of claim 25 is incorporated, and Itkin further teaches:
wherein the restricted view definition specifies the second user as being permitted to use the view (paras [0012], [0013], [0014]).

As per claim 28, the rejection of claim 25 is incorporated, and Itkin further teaches:
at least one restriction associated with the second user (paras [0012], [0013], [0014]); and 
at least one restriction associated with a third user (paras [0012], [0013], [0014]).

As per claim 29, the rejection of claim 21 is incorporated, and Itkin further teaches:
the restricted view definition comprises a query statement (paras [0012], [0013], [0014]); and 
the generating of the view includes executing the query statement to obtain a result data set from the database table (paras [0012], [0013], [0014]).

As per claim 30, the rejection of claim 21 is incorporated, and Itkin further teaches:
wherein the one or more restrictions comprise at least one of a limit on a number of rows accessed from the view, a limit on a number of rows produced in executing the query, a prohibition on exporting data from the view, a prohibition on joining the view with another view, a prohibition on extracting values from a particular column in the view, a prohibition on column filtering, a limit on a number of columns accessed from the view, a limit on a number of values processed from the view, a minimum data reduction factor, a requirement to include an equality filter, a limit on a range-sizer per query, and a query rate limit (para [0015]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883. The examiner can normally be reached Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/             Primary Examiner, Art Unit 2159